IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40901
                          Conference Calendar



JEFFREY DAN WILLIAMS,

                                           Petitioner-Appellant,

versus

JONATHON DOBRE, Warden,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:01-CV-389
                          --------------------
                            February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jeffrey Dan Williams (“Williams”), federal inmate

# 08119-062, appeals the district court’s dismissal of his 28

U.S.C. § 2241 petition, in which he attacked his conviction and

sentence.

     Williams argues that the district court erred in construing

his petition as a 28 U.S.C. § 2241 petition because he filed the

petition pursuant to the Suspension Clause.

         Williams has failed to demonstrate that the district court

erred in characterizing his petition as one arising under 28

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40901
                               -2-

U.S.C. § 2241 and in concluding that 28 U.S.C. § 2255 relief was

not inadequate or ineffective.   See Tolliver v. Dobre, 211 F.3d
876, 877 (5th Cir. 2000); see also Reyes-Requena v. United

States, 243 F.3d 895, 906 n.34 (5th Cir. 2001).   Therefore, the

decision of the district court is AFFIRMED.